DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6, 7 does not show a polygonal pillar, the limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 13-16 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Kan USPAT 9,824,735.
Regarding claim 1, Kan shows in fig.1, a magnetic tunnel junction (MTJ) element (100), comprising: a free layer (104); a pinned layer (106) on the free layer (104); a dielectric layer (117) between the free layer and the pinned layer; and a spin orbit torque (SOT) generator (103) in contact with at least a portion of the free layer (104); wherein a plane extending between the SOT generator (103) and the free layer (104) intersects a plane extending between the free layer and the dielectric layer; and wherein the SOT generator (103) is configured to modulate current to flow (120 is a current source) in a direction that intersects a stacking direction of the free layer (104), the dielectric layer (117), and the pinned layer (106). 

Regarding claim 2, Kan shows in fig.1, a MTJ element wherein the SOT generator (103) includes a pair of electrodes (111,113) that are spaced apart from each other in a direction intersecting the stacking direction. 
Regarding claim 6, Kan shows in fig.1, a MTJ element wherein the free layer (104) is configured to have a polygonal pillar shape having a plurality of lateral surfaces (at least three straight sides); and wherein the SOT generator (103) is in contact with at least one of the plurality of lateral surfaces of the free layer (104). 
Regarding claim 13, Kan shows in fig.1, an MTJ element wherein the free layer (104) has a cylindrical shape; and wherein a thickness of the free layer (104) is greater than a diameter of a bottom surface of the free layer (104). 
Regarding claim 14, Kan shows in fig.1, a MTJ element wherein an area of the plane where the free layer (104) and the SOT generator (103) are in contact with each other is greater than an area of the plane where the free layer (104) and the dielectric layer (117) are in contact with each other. 
Regarding claim 15, Kan shows in fig.15, a magnetic resistance memory device, comprising: a magnetic tunnel junction element; and a plurality of electrodes electrically coupled to the magnetic tunnel junction element (MTJ); wherein the magnetic tunnel junction element includes: a free layer (104); a pinned layer (106) on the free layer; a dielectric layer (117) extending between the free layer and the pinned layer; and a spin orbit torque (SOT) generator (103) in contact with a surface of the free layer; wherein a plane where the SOT generator (103) and the free layer are in contact with each other intersects a plane where the free layer (104) and the dielectric layer (117) are in contact 
Regarding claim 16, Kan shows in fig.1, an integrated circuit memory device, comprising: a bit line (col.5,line 8-20); and a magnetic tunnel junction (MTJ) element, comprising: a free layer (104); a pinned layer (106) electrically coupled to said bit line, on the free layer; a dielectric layer (117) between the free layer and the pinned layer; and a spin orbit torque (SOT) generator (103) in contact with at least a portion of the free layer, said SOT generator (103) configured to modulate a magnetization direction of the free layer during at least one of an operation to write data to or read data from the MTJ element. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan as applied to claims 1, 2, 6, 13-16 and further in view of Manipatruni US 2020/0006627.
Regarding claims 3-5, Kan differs from the claimed invention because he does not explicitly disclose a device wherein the SOT generator comprises a metal selected from a group consisting of Pt, W, and Ta; wherein the SOT generator includes a topological insulator; wherein the topological insulator comprises at least one of BiTeSb and BiSb.
Manipatruni discloses a device wherein the SOT generator comprises a metal selected from a group consisting of Pt, W, and Ta; wherein the SOT generator includes a topological insulator; wherein the topological insulator comprises at least one of BiTeSb and BiSb [0034].
Manipatruni is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kan in the device of Manipatruni because it will reduce the resistance of the device [0034].
Claims 11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan as applied to claims 1, 2, 6, 13-16 and further in view of Ralph US 2016/0276006.
Regarding claims 11, 12, Kan differs from the claimed invention because he does not explicitly disclose a device wherein a thickness of the free layer is about 15 nm or greater; and wherein a bottom surface of the free layer has a diameter of about 10 nm or less.
Ralph discloses  a device wherein a thickness of the free layer is about 15 nm or greater; wherein the free layer has a cylindrical shape; and wherein a bottom surface of the free layer has a diameter of about 10 nm or less [0100]. 
Ralph is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Ralph in the device of Ralph because it provides a device that could be switched [0006].
As for the thickness value, Applicant did not show criticality of the particular optimum value of the thickness. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Claims 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan as applied to claims 1, 2, 6, 13-16 and further in view of Zhu US 2010/0074092.
Regarding claims 17, 18, Kan discloses a semiconductor substrate having a transistor.

Zhu discloses a gate electrode (114) on the semiconductor substrate (126); a source line (120) electrically coupled to the second diffusion region (132); and a word line (119) electrically coupled to the gate electrode (114). 
Zhu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kan in the device of Kan because it will increase a threshold voltage [0003].
Claims 19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan as applied to claims 1, 2, 6, 13-16 and further in view of Manipatruni US 2020/0006627.
Regarding claims 19, 20, Kan differs from the claimed invention because he does not explicitly disclose a device wherein the SOT generator comprises a metal selected from a group consisting of Pt, W, and Ta; wherein the SOT generator includes a topological insulator; wherein the topological insulator comprises at least one of BiTeSb and BiSb.
Manipatruni discloses a device wherein the SOT generator comprises a metal selected from a group consisting of Pt, W, and Ta; wherein the SOT generator includes a topological insulator; wherein the topological insulator comprises at least one of BiTeSb and BiSb [0034].
.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent art
Prior arts Braganca USPAT 9,490,297 and Ahmed US 10,923,648 discloses the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813